                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

BREANNA CHEADLE, on behalf of her minor               )
child, N.C.,                                          )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )      Case No. 21-cv-06084-SRB
                                                      )
NORTH PLATTE R-1 SCHOOL DISTRICT,                     )
                                                      )
               Defendant.                             )

                                             ORDER

       Before the Court is Plaintiff Breanna Cheadle’s (“Cheadle”) Motion for Declaratory and

Injunctive Relief. (Doc. #1.) In that Motion, Cheadle requests the Court enter a preliminary

injunction ordering Defendant North Platte R-1 School District (“North Platte”) to lift its forty-

five-day suspension of Cheadle’s minor child, N.C., participation in the 8th Grade Girls’

Volleyball Team (“Team”) competitions. On August 5, 2021, the Court presided over a

preliminary injunction hearing. Counsel for all parties were present. Upon consideration of the

entire record, and for the reasons stated below, Cheadle’s motion for a preliminary injunction is

DENIED.

     I. BACKGROUND

       North Platte is a public school district in Dearborn, Missouri. N.C. is a middle schooler

at North Platte and a member of the Team. N.C. attended seventh grade during the 2020-2021

school year and is entering eighth grade for the 2021-2022 school year. While at home on

Sunday, May 9, 2021, N.C. recorded a video of herself drinking alcohol and shared the video

with a private Snapchat group. Several members of that Snapchat group had seen the video and

wrote comments on N.C.’s account. At approximately 10:30 PM, Cheadle discovered N.C. “on




         Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 1 of 17
her bedroom floor, incoherent and on the verge of losing consciousness.” (Doc. #1, ¶ 5.)

Cheadle called emergency services, and an ambulance transported N.C. to the hospital. At the

hospital, N.C. was diagnosed with acute alcohol poisoning. During oral arguments, Cheadle

revealed that a North Platte employee was among the medical staff who treated N.C. After

returning from the hospital, Cheadle discovered the Snapchat group and immediately posted two

messages on N.C.’s account, condoning the group’s behavior. The first message read as follows:

              Hello....This is [N.C.’s] mom. I wanted to let you all know that she
              is still alive. In her SC video she posted earlier - which some of you
              thought was funny (I’ve read alllll of the messages) - you actually
              witnessed her having a life-threatening medical emergency. I found
              her on the bedroom floor, incoherent, and on the verge of blacking
              out. I called an ambulance and had her transported to the hospital.
              She had acute alcohol overdose and her levels were three times
              higher than an adult. We are finally back home and she will be
              recovering for a while. A 13 yo’s body is not designed for that. And
              for those of you who may have suggested, encouraged, dared,
              ect.[sic] for her to do anything, just know I know who you are. And
              while you may not be getting a notification in your messages that
              says I’ve screenshot the chat - you won’t - because I’ve screenshot
              them from MY phone instead.

(Doc. #1, ¶ 12.) The second message continued:

              ….it’s pretty terrifying to find your kid on the floor who only keeps
              saying “help me” over and over but can’t put the words all together
              in a straight sentence to tell you what’s wrong or what happened.
              For a parent - It’s traumatic. I’ll never be able to wipe this from my
              mind. Learn from other people’s mistakes and bad decisions,
              people, so you don’t have to find out the hard way yourself.

(Doc. #1, ¶ 13.) N.C. eventually recovered and returned to school on Tuesday, May 11, 2021.

       Following N.C.’s return to school, North Platte learned of N.C.’s alcohol consumption

from students and parents, who shared screenshots of Cheadle’s two Snapchat messages.

Students also reported that N.C. commented on the incident when she returned to school. On

May 13, 2021, North Platte informed Cheadle that N.C.’s alcohol consumption violated the



                                                2

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 2 of 17
Alcohol and Drug Rule of the student handbook, and that N.C. would be disciplined accordingly.

Both N.C. and her parents had signed the student handbook. The pertinent rule language is:

               Alcohol and Drug Rule
               Any student selling, purchasing, distributing, in possession of, or
               under the influence of any alcohol or drugs, on or off campus will
               be dealt with.

                   o First Offense: The student will be suspended from
                   participating in extracurricular competition for a period of 45
                   days. The 45 days will begin with the start of the specific season
                   or when the incident occurred, whichever is later. The
                   suspension will carry from one sport to another sport . . . .

(Doc. #10, p. 3.) While explaining the rationale behind the suspension, North Platte stated that

“[N.C.] is not being held accountable for [Cheadle’s] posts,” but rather, “[N.C.] is being held

accountable for her actions.” (Doc. #1, ¶¶ 33-34.)

       Without injunctive relief, N.C.’s athletic suspension from Team competitions will begin

on the first day of her eighth-grade volleyball season, August 16, 2021, and end on September

29, 2021. The suspension spans approximately half of the volleyball season. During this period,

North Platte will allow N.C. to practice with the Team, but not compete in games.

       Cheadle claims that the suspension violates her and N.C.’s First Amendment right to free

speech. Specifically, Cheadle argues that the two Snapchat messages she wrote and the Snapchat

video of N.C. drinking alcohol are protected speech, and that North Platte’s discipline of N.C. is

an unconstitutional restriction of that speech. Because the volleyball season starts on August 16,

2021, Cheadle argues a preliminary injunction is necessary to prevent irreparable harm. North

Platte disagrees with Cheadle and opposes the preliminary injunction. The Court addresses the

parties’ arguments below.




                                                 3

         Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 3 of 17
   II. LEGAL STANDARD

       Under Federal Rule of Civil Procedure 65, the Court may issue a preliminary injunction.

Fed. R. Civ. P. 65(a). To determine the propriety of injunctive relief, courts must consider four

factors: (1) the movant’s likelihood of success on the merits; (2) the threat of irreparable harm to

the movant; (3) the balance between the threatened harm and the injury the injunction will inflict

on other parties; and (4) the public interest. Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109,

113 (8th Cir. 1981). All four factors must be examined “to determine whether on balance they

weigh towards granting the injunction.” Baker Elec. Co-op., Inc. v. Chaske, 28 F.3d 1466, 1472

(8th Cir. 1994) (citations and quotation marks omitted). However, “the likelihood of success on

the merits is most significant.” Barrett v. Claycomb, 705 F.3d 315, 320 (8th Cir. 2013) (citations

and quotations omitted). The burden of establishing the need for a preliminary injunction lies

with the moving party. Baker Elec. Co-op., 28 F.3d at 1472.

   III. DISCUSSION

       A. Plaintiff has not Shown a Likelihood of Success on the Merits

       In evaluating the likelihood of success on the merits, a court does not decide whether the

movant will “ultimately win.” Glenwood Bridge, Inc. v. City of Minneapolis, 940 F.2d 367, 371

(8th Cir. 1991); see also O’Connor v. Peru State College, 728 F.2d 1001, 1002 (8th Cir. 1984)

(noting that at the preliminary injunction stage, a “court should avoid deciding with any degree

of certainty who will succeed or not succeed”). Instead, a court considers whether the movant’s

position is fairly supported by governing law. See Glenwood Bridge, 940 F.2d at 371. As a

claim under 42 U.S.C. § 1983, federal law governs this controversy. Upon review of the record

and applicable case law, the Court finds that Plaintiff has failed to show a likelihood of success

on the merits.



                                                 4

         Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 4 of 17
       “[M]inors are entitled to a significant measure of First Amendment protection.” Brown v.

Ent. Merchants Ass'n, 564 U.S. 786, 794 (2011). However, “the First Amendment rights of

students in the public schools are not automatically coextensive with the rights of adults in other

settings.” Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988) (citation and internal

quotation marks omitted). Schools have an interest in regulating student speech, which

“remain[s] significant in some off-campus circumstances.” Mahanoy Area Sch. Dist. v. B. L. by

& through Levy, 141 S. Ct. 2038, 2045 (2021). Schools also have an interest in “deterring

alcohol consumption among students, a goal which is not only legitimate, but highly

compelling.” Bush By & Through Bush v. Dassel-Cokato Bd. of Educ., 745 F. Supp. 562, 572

(D. Minn. 1990). Additionally, the First Amendment does not “afford the same kind of freedom

to those who would communicate ideas by conduct such as patrolling, marching, and picketing

on streets and highways, as these amendments afford to those who communicate ideas by pure

speech.” Cox v. Louisiana, 379 U.S. 536, 555 (1965). Therefore, the Court must first classify

the target of North Platte’s regulation to determine what First Amendment protections, if any, are

afforded to Cheadle and N.C and if those protections were unconstitutionally violated.

           1. Defendant Is Regulating N.C.’s Conduct

       Cheadle claims that her Snapchat messages and N.C.’s Snapchat video are protected

speech under the First Amendment. Specifically, she argues that North Platte violated her right

to free speech by using those messages as evidence to suspend N.C. North Platte denies that the

First Amendment is implicated by its actions. North Platte claims it did not intend to chill,

squelch, or compel speech by suspending N.C. Rather, North Platte claims the suspension is

punishing N.C. for illegal conduct.




                                                 5

         Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 5 of 17
       Cheadle analogizes her and N.C.’s Snapchat usage to Mahanoy. In Mahanoy, a high

school student, B.L., posted two captioned photos to Snapchat. Mahanoy, 141 S. Ct. at 2043.

“The first image B.L. posted showed B.L. and a friend with middle fingers raised; it bore the

caption: ‘Fuck school fuck softball fuck cheer fuck everything.’ The second image was blank but

for a caption.” Mahanoy, 141 S. Ct. at 2043. “The student's speech took place outside of school

hours and away from the school's campus.” Id. at 2042-41. However, other students took

screenshots of the two Snapchat photos and “shared them with other members of the

cheerleading squad.” Id. at 2043. The photos eventually reached the school principal and

cheerleading coaches, who “decided that because the posts used profanity in connection with a

school extracurricular activity, they violated team and school rules. As a result, the coaches

suspended B. L. from the junior varsity cheerleading squad.” Id.

       The Supreme Court was clear that the decision does “not now set forth a broad, highly

general First Amendment rule.” Id. at 2045. The Court then held “that the school violated

B.L.’s First Amendment rights.” Id. at 2048. The Court classified the Snapchat photos as

“criticism, of the team, the team's coaches, and the school—in a word or two, criticism of the

rules of a community of which B.L. forms a part.” Id. at 2046. Despite the vulgarity, “B.L.

uttered the kind of pure speech to which, were she an adult, the First Amendment would provide

strong protection.” Id. at 2046-47. The Court then weighed B.L.’s free speech interest against

“the school's interest in teaching good manners and consequently in punishing the use of vulgar

language aimed at part of the school community.” Id. at 2047. The school’s anti-vulgarity

interest was weakened because “B.L. spoke outside the school on her own time,” “the school did

not stand in loco parentis,” and no evidence proved the existence of a “‘substantial disruption’ of

a school activity or a threatened harm to the rights of others that might justify the school's



                                                  6

         Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 6 of 17
action.” Id. For these reasons, the Court found that B.L.’s free speech interest outweighed the

school’s regulatory interest.

          The analogy between B.L.’s Snapchat photos and N.C.’s Snapchat video is a faulty one.

B.L.’s Snapchat photos were pure speech. In comparison, North Platte is allegedly regulating a

videorecording of N.C. consuming alcohol. When a minor consumes alcohol, she is engaging in

an illegal act, not pure speech. North Platte’s statements indicate that it intended to punish

N.C.’s conduct, not her or Cheadle’s speech, and its actions are consistent with that intention.

North Platte did not ask N.C. to delete the video and it did not try to suppress Cheadle’s

messages. Nothing in the record indicates that North Platte required N.C. or Cheadle to revoke

previous statements, issue new statements, or apologize for conduct. To the extent that Cheadle

and N.C. expressed a particularized message, North Platte has not attempted to suppress that

message. Rather, the facts indicate that North Platte suspended N.C. for her conduct, not for her

speech.

          Cheadle does not suggest that N.C. intended her video to convey any particularized

message, either through the use of language or other means. At best, the video depicted ill-fated

drunken revelry to an audience of impressionable minors. Whatever the case, N.C.’s intended

message lacks the same level of First Amendment value as B.L.’s criticism in Mahanoy because

N.C. was engaged in illegal conduct, not pure speech, and was not engaged in criticism of her

community, which is normally afforded strong protection.

          Cheadle does not contest that N.C. was consuming alcohol, in violation of school policy

and Missouri Law. Instead, Cheadle argues that North Platte cannot use her Snapchat messages,

which did criticize the school community, as evidence of N.C.’s illegal conduct. Like B.L.,

Cheadle’s “criticism did not involve features that would place it outside the First Amendment's



                                                  7

           Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 7 of 17
ordinary protection,” such as fighting words or obscenity. Id. at 2046. But, even if the Court

cannot separate Cheadle’s speech from N.C.’s conduct, as Cheadle suggests, that, without more,

does not make N.C.’s conduct protected speech. “[I]t has never been deemed an abridgement of

freedom of speech or press to make a course of conduct illegal merely because the conduct was

in part initiated, evidenced, or carried out by means of language, either spoken, written, or

printed.” Giboney v. Empire Storage & Ice Co., 336 U.S. 490, 502 (1949). Therefore, North

Platte may properly consider the messages as evidence of N.C.’s illegal conduct. And while

N.C.’s alcohol consumption occurred entirely off-campus, after school-hours, she made

comments about her alcohol overdose to other students upon returning to class. Through these

comments, N.C. personally produced, on school grounds, additional evidence of her misconduct.

Additionally, North Platte learned of the alcohol incident from its employee who was present at

the hospital where N.C. was treated. All of these facts indicate that N.C.’s conduct is the target

of North Platte’s regulation, and not her or Cheadle’s speech.

           2. N.C. was not Engaged in Expressive Conduct

       In addition to verbal and written statements, the First Amendment protects expressive

conduct that is “sufficiently imbued with elements of communication.” Texas v. Johnson, 491

U.S. 397, 404 (1989). Examples of expressive conduct include “nude dancing, burning the

American flag, flying an upside-down American flag with a taped-on peace sign, wearing a

military uniform, wearing a black armband, conducting a silent sit-in, refusing to salute the

American flag, and flying a plain red flag.” Masterpiece Cakeshop, Ltd. v. Colorado Civil

Rights Comm’n, 138 S. Ct. 1719, 1741–42 & n.1 (Thomas, J., concurring in part and in the

judgment). In comparison, acts such as smoking are not expressive conduct. See Gallagher v.

City of Clayton, 699 F.3d 1013, 1021 (8th Cir. 2012).



                                                 8

         Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 8 of 17
       The party “desiring to engage in assertedly expressive conduct [must] demonstrate that

the First Amendment even applies.” Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288,

293 n.5 (1984). To determine if an action is expressive conduct, a court will ask “whether an

intent to convey a particularized message was present, and whether the likelihood was great that

the message would be understood by those who viewed it." Johnson, 491 U.S. at 404.

       N.C. did not engage in expressive conduct when she consumed alcohol. The Court finds

alcohol consumption is more akin to non-expressive conduct, such as smoking, than expressive

conduct, such as flag burning. Cheadle does not cite any authority disputing this conclusion.

Expressive conduct must convey a particularized message. As addressed above, the intended

message of a minor drinking alcohol is not apparent, and Cheadle fails to identify how an

audience of middle schoolers on Snapchat would understand N.C.’s conduct as an expression of

a particularized message.

       For comparison, the First Amendment does protect students who wear black armbands

“to exhibit their disapproval of the Vietnam hostilities and their advocacy of a truce, to make

their views known, and, by their example, to influence others to adopt them.” Tinker v. Des

Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 514 (1969). The Constitution also protects a

protestor’s right to burn an American flag, because the “expressive, overtly political nature of

this conduct [is] both intentional and overwhelmingly apparent.” Johnson, 491 U.S. at 406

(1989). Nothing in the facts indicate that N.C.’s alcohol consumption was associated with a

protest against the school or government, a hallmark of expressive conduct.

       North Platte argues that if this Court finds the act of underage drinking to be expressive

conduct, such a decision would not only undermine a school’s interest in protecting its students

from alcohol and drug use, but would also more generally undermine the government’s ability to



                                                 9

         Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 9 of 17
set a minimum drinking age. Cheadle does not directly respond to this argument. Instead, the

only argument Cheadle advances to support the contention that N.C. engaged in speech or

expressive conduct is that the alcohol consumption was recorded on Snapchat. This does not

change the Court’s conclusion, as simply publicly violating the law, without more, does not

transform illegal conduct to protected speech.

       Support for this conclusion is found in United States v. O'Brien, 391 U.S. 367 (1968). In

O’Brien, “O’Brien and three companions burned their Selective Service registration certificates

on the steps of the South Boston Courthouse.” Id. at 369. O’Brien “had burned his registration

certificate because of his beliefs, knowing that he was violating federal law.” Id. Even though

O’Brien’s actions contained a communicative element, the Supreme Court upheld his conviction

“because of the Government's substantial interest in assuring the continuing availability of issued

Selective Service certificates, because amended [Section] 462(b) is an appropriately narrow

means of protecting this interest and condemns only the independent noncommunicative impact

of conduct within its reach, and because the noncommunicative impact of O'Brien's act of

burning his registration certificate frustrated the Government's interest” Id. at 382.

       N.C.’s alcohol consumption, like O’Brien’s burning of his Selective Service certificate, is

an illegal act. Additionally, as previously discussed, the Government’s interest in deterring

student alcohol consumption is a highly compelling goal. Bush, 745 F. Supp. at 572. Even if

North Platte’s decision were subject to strict scrutiny, North Platte’s decision to suspend N.C.

serves the Government’s interest narrowly because, as addressed above, the suspension does not

punish the communicative elements of N.C. and Cheadle’s Snapchat usage. Rather, the

suspension furthers a highly compelling interest by showing other students that North Platte will

not tolerate alcohol consumption among the student body. Finally, one important distinction



                                                 10

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 10 of 17
exists between O’Brien and the present case. O’Brien intended to convey a particularized

message when he burned his Selective Service Certificate “in demonstration against the war and

against the draft.” O’Brien, 391 U.S. at 376. In comparison, Cheadle fails to identify the

particularized message N.C. intended to convey through her conduct. The Government can

regulate illegal expressive conduct, such as O’Brien’s protest, and can also regulate illegal, non-

expressive conduct such as N.C.’s alcohol consumption. Therefore, North Platte may regulate

N.C.’s conduct without violating the First Amendment.

           3. Defendant’s Regulation Satisfies Rational Basis Review

       Without a First Amendment violation, this case reduces to a challenge of the regulations

governing participation in school athletics. “[R]egulations governing participation in school

athletics are subject to the rational relationship test.” Bush, 745 F. Supp. at 566. To satisfy

rational basis review, North Platte’s decision to suspend N.C. “need only be reasonably related to

the [school’s] legitimate concern in deterring alcohol use among its students.” Id. at 571.

Comparing the present case to Bush supports the conclusion that North Platte’s regulation

satisfies rational basis review.

       In Bush, a high school student was caught attending a party where alcohol was present.

Id. at 563. Despite not consuming any alcohol at the party, the student was suspended from the

swim team in accordance with a rule prohibiting students from attending parties where alcohol

was served. Id. at 564. The student argued that her associational rights under “the First

Amendment to the United States Constitution protect[] her right to attend social gatherings at

which minors are engaged in the unlawful consumption of alcohol.” Id. at 566.

       The Court found that the student “identified no First Amendment right, such as speech,

press, religion, assembly, or petition for the redress of grievances, which [was] in any way



                                                 11

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 11 of 17
burdened by the school board regulation at issue in this case.” Id. at 569. After rejecting the

student’s claim that the rule violated her First Amendment associational rights, the Court held

that disciplining “a student for attending a party at which alcohol is consumed by minors is a

reasonable means of deterring alcohol consumption among students.” Id. at 572. As a result, the

court “[found] that the school board regulation at issue [was] rationally related to the board's

interest in deterring alcohol consumption among students.” Id.

       Here, North Platte’s interest in suspending N.C. is identical to the Bush school’s interest:

deterring students from consuming alcohol. The dangers of drug and alcohol abuse to school

children are well known:

               School years are the time when the physical, psychological, and
               addictive effects of drugs are most severe. Maturing nervous
               systems are more critically impaired by intoxicants than mature ones
               are; childhood losses in learning are lifelong and profound; children
               grow chemically dependent more quickly than adults, and their
               record of recovery is depressingly poor. And of course the effects
               of a drug-infested school are visited not just upon the users, but upon
               the entire student body and faculty, as the educational process is
               disrupted.

Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 661-62 (1995) (citations and internal quotation

marks omitted). As the Bush court recognized, the school’s interest in deterring alcohol abuse is

strong enough to justify regulation of off-campus conduct.

       The above factors emphasize another relevant distinction between Mahanoy and the

present case: the regulatory interests at play. North Platte’s interest in deterring middle schoolers

from consuming alcohol is stronger than the Mahanoy school’s interest in punishing high

schoolers for vulgar language. The Mahanoy school’s anti-vulgarity interest was weakened by

the fact that B.L. spoke off campus, after school-hours. Allowing the school to regulate off-

campus vulgarity would have prohibited vulgarity in “all the speech a student utters during the

full 24-hour day.” Mahanoy, 141 S. Ct. at 2046. In comparison, N.C. does not dispute that,
                                                 12

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 12 of 17
under Missouri law, minors are already prohibited from consuming alcohol. Allowing North

Platte to regulate N.C.’s conduct does not impose any new limits on acceptable behavior for

middle schoolers. Rather, North Platte’s regulation is enforcing a widely recognized behavioral

standard, that minors should not consume alcohol, and serving a legitimate interest by deterring

minors from consuming alcohol.

       Because N.C.’s suspension “does not burden the exercise of any constitutional right, the

policy need only be reasonably related to the board's legitimate concern in deterring alcohol use

among its students.” Bush, 745 F. Supp. at 571. “Disciplining of a student for attending a party

at which alcohol is consumed by minors is a reasonable means of deterring alcohol consumption

among students.” Id. at 572. Since prohibiting students from being in the presence of alcohol is

rationally related to a school’s deterrence interest, as it was in Bush, then a prohibition on the

actual consumption of alcohol is also rationally related to that interest. Therefore, North Platte’s

decision to suspend N.C. satisfies rational basis review. Because Cheadle has failed to show that

the suspension irrationally and arbitrarily infringes upon her and N.C.’s rights, Cheadle is

unlikely to succeed on the merits.

       B. Plaintiff has not Shown Irreparable Harm

       “To succeed in demonstrating a threat of irreparable harm, a party must show that the

harm is certain and great and of such imminence that there is a clear and present need for

equitable relief.” S.J.W. ex rel. Wilson v. Lee's Summit R-7 Sch. Dist., 696 F.3d 771, 778 (8th

Cir. 2012) (citation and quotation marks omitted). “[F]ailure to demonstrate irreparable harm,

standing alone, may be a sufficient basis to deny preliminary injunctive relief.” Caballo Coal

Co. v. Ind. Mich. Power Co., 305 F.3d 796, 800 (8th Cir.2002) (citing Dataphase, 640 F.2d at




                                                 13

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 13 of 17
114 n. 9). Under the facts presented here and the relevant case law, it is unlikely that the

suspension will cause irreparable harm to N.C.

       The Eighth Circuit’s decision in S.J.W. offers guidance. In S.J.W., a school district

suspended two high school students, the Wilsons, “from Lee’s Summit North for 180 days but

allowed them to enroll in another school, Summit Ridge Academy, for the duration of their

suspensions.” S.J.W., 696 F.3d at 774.

               The Wilsons claimed that the classes at Summit Ridge Academy
               were not academically challenging, that Summit Ridge Academy
               did not provide honors courses, and that Summit Ridge Academy
               did not provide ACT classes. The Wilsons also testified they wanted
               to pursue careers in music or theater, and their chances for college
               band scholarships would be hurt if they could not participate in the
               Lee’s Summit North band.

Id. However, the court was “not convinced the Wilsons were at risk of any real academic harm,”

because Summit Ridge Academy is an accredited school in the same district as Lee’s Summit

North. Id. The court continued by reasoning that “any future harm to the Wilsons’ careers was

speculative. Speculative harm does not support a preliminary injunction.” Id. at 779 (citation

omitted).

       The scope of N.C.’s suspension is much narrower than the suspension in S.J.W. The

Wilsons’ suspension disrupted actual learning opportunities in a high school setting. The

Wilsons’ inability to enroll in ACT and honors classes may have prevented them from earning

scholarships at top universities. In comparison, Cheadle does not argue that N.C.’s academic

opportunities are affected by her suspension. Even if they were, the Court does not find that

impact is somehow greater than the high schoolers’ academic performances in S.J.W.

       Additionally, the impact on N.C.’s athletic opportunities is minimal. The suspension

only applies to actual volleyball games, so N.C. may continue to practice with the Team during

the suspension and continue to improve her skills. Thus, any risk to her physical health from
                                                 14

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 14 of 17
lack of exercise, and any risk to her mental health from lack of socialization, is significantly

diminished, if not nonexistent. For all these reasons, Cheadle has not shown a threat of

irreparable harm.

       C. The Balance of Harms Does not Support Injunctive Relief

       In considering the balance of harms factor, a court weighs “the threat of irreparable harm

shown by the movant against the injury that granting the injunction will inflict on [other

parties].” MPAY Inc. v. Erie Custom Computer Applications, Inc., 970 F.3d 1010, 1020 (8th Cir.

2020) (quotation marks omitted) (citing Dataphase, 640 F.2d at 113). As discussed above,

Cheadle argues that, without a preliminary injunction, N.C. will suffer the harm of missing half

of her eighth-grade volleyball games. In response, North Platte contends that granting an

injunction will undermine its ability to enforce the student handbook’s Alcohol and Drug Rule.

       The Court reiterates that North Platte has a highly compelling interest in deterring

students from consuming alcohol and that Cheadle has failed to show how the suspension

threatens N.C. with irreparable harm. Enjoining North Platte from enforcing the suspension

against N.C. could undermine the Alcohol and Drug Rule’s deterrence effect, signaling to other

students that they can consume alcohol with impunity so long as it is simultaneously posted on

social media. Should this occur, the injunction would diminish North Platte’s ability to enforce

its Alcohol and Drug Rule. Therefore, the balance of harms does not support injunctive relief.

       D. The Public Interest Neither Supports nor Opposes Injunctive Relief

       Lastly, a court should consider the possible harm to the public interest if the preliminary

injunction is granted. Dataphase Sys., Inc., 640 F.2d at 113. Cheadle claims that the public

interest supports injunctive relief due to the off-campus setting of N.C.’s alcohol consumption.

She argues that “[a]lthough there is broad public interest allowing schools the ability to regulate



                                                 15

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 15 of 17
the conduct of students while on campus or at a school function, there is also significant public

interest in preventing school officials from regulating conduct that occurs away from the school.”

(Doc. #1, ¶ 121.)

       In response, North Platte argues that granting injunctive relief “would undermine the

School District’s concern for the health, safety, well-being of its students,” and damage its role in

curbing alcohol abuse among its students. (Doc. #10, p. 15.) In support of this interest, North

Platte cites the following:

               Drug and alcohol abuse in public schools is a serious social problem
               today in every part of the country . . . . Perhaps no public school is
               safe from the scourge of drug and alcohol abuse among its students,
               and it is in the public interest to endeavor to avert the potential for
               damage, both to students who abuse and to those students, teachers,
               family members, and others who are collaterally affected by the
               abuse, before the problem gains a foothold.

Miller v. Wilkes, 172 F.3d 574, 580-81 (8th Cir. 1999).

       The Court recognizes “the fundamental right of parents to make decisions concerning the

care, custody, and control of their children.” Troxel v. Granville, 530 U.S. 57, 66 (2000). But,

as previously addressed, North Platte’s interest in deterring students from abusing alcohol is

highly compelling, even in off-campus settings. Additionally, “[j]udicial intervention in school

policy should always be reduced to a minimum.” In re United States ex rel. Mo. State High

School Activities Ass’n, 682 F.2d 147, 152-53 (8th Cir. 1982).

       Combined, these factors indicate that the public has a strong interest in North Platte’s

enforcement of the Alcohol and Drug Rule. Cheadle fails to demonstrate that the interests

supporting injunctive relief should outweigh North Platte’s interest in deterring alcohol

consumption. Even if the public interest did support Cheadle’s position, that interest cannot

overcome her failure to show likely success on the merits, a threat of irreparable harm, and a

balance of harms in her favor.
                                                 16

        Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 16 of 17
   IV. CONCLUSION

      Accordingly, it is hereby ORDERED that Plaintiff’s request for a preliminary injunction

(Doc. #1) is DENIED.

      IT IS SO ORDERED.

                                                 /s/ Stephen R. Bough
                                                 STEPHEN R. BOUGH
Dated: August 16, 2021                           UNITED STATES DISTRICT JUDGE




                                            17

       Case 5:21-cv-06084-SRB Document 15 Filed 08/16/21 Page 17 of 17
